DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on August 04, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 6, 17, and 20 were canceled. Claims 1-5, 7-16, 18-19, and 21-23 are now renumbered as claims 1-20 are pending.

RESPONSE TO ARGUMENTS
5.	Independent claims 1, 14, 18, and 21 have been amended to incorporate allowable subject matter mentioned in previous office action mailed May 13, 2021. Applicant’s claim amendments have been fully considered and are persuasive to overcome prior arts rejection. The rejection under 35 U.S.C. § 103 set forth in previous office action is hereby withdrawn.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-5, 7-16, 18-19, and 21-23 are allowed over prior art of record.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	For Independent claim 1,
Since, no prior art was found to teach: “generate the cryptographic hash using a threshold number of chirps” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the claimed invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 14,
Since, no prior art was found to teach: “the timing information includes a date and time the radar wave signals are received and the apparatus-specific data includes a unique identifier of the front-end radar circuitry and chirp parameters associated with the radar wave signals, the chirp parameters including a setting of a timing engine and a unique identifier for each chirp” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person 
For Independent claim 18,
Since, no prior art was found to teach: “providing the digital data stream to back-end radar circuitry, and using the back-end radar circuitry to: derive a target map based on raw data from the radar wave signals; and in response to an indication of unauthorized modification of the digital data stream based on the digital data stream and the cryptographic hash, instruct the front-end radar circuitry to generate additional digital data” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the claimed invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 21,
Since, no prior art was found to teach: “provide the digital data stream to back-end radar circuitry, the apparatus further including the back-end radar circuitry having processing circuitry configured and arranged to process the digital data stream by: deriving a target map based on raw data from the radar wave signals; and in response to an indication of the digital data stream being unauthentic based on the digital data stream and the cryptographic hash, instruct the front-end radar circuitry to generate additional digital data” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the claimed invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.

9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 14, 18, and 21 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
N. H. Lestriandoko, T. Juhana and R. Munir, "Security system for surveillance radar network communication using chaos algorithm," 2014 8th International Conference on Telecommunication Systems Services and Applications (TSSA), 2014, pp. 1-6, doi: 10.1109/TSSA.2014.7065947.Abstract: Surveillance radar network is the network of some radar station to monitor and keep watch ship/vessel traffic. The communication of these station used tcp/ip over internet and local area network. The security system is an important part that cannot be ignored for network communication. This paper proposed a prototype of security system for surveillance radar network, which is handling the security of communications over the Internet between a radar stations to master station. The system is designed to protect the radar data against unauthorized 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438